

116 S4688 IS: Rebuilding a Better Child Care Infrastructure Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4688IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Wyden (for himself, Mr. Casey, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title IV of the Social Security Act to provide funding to sustain and increase the supply, quality, and affordability of child care, and for other purposes. 1.Short titleThis Act may be cited as the Rebuilding a Better Child Care Infrastructure Act.2.Increased funding for the Child Care Entitlement to States(a)Fiscal years 2021 through 2025Section 418(a)(3) of the Social Security Act (42 U.S.C. 618(a)(3)) is amended to read as follows:(3)AppropriationFor grants under this subsection, there are appropriated $5,917,000,000 for each of fiscal years 2021 through 2025..(b)Payments To benefit children in the territories(1)EligibilitySection 418(a) of such Act (42 U.S.C. 618(a)) is amended—(A)by redesignating paragraph (5) as paragraph (8); and(B)by inserting after paragraph (4), the following:(5)Territories(A)In generalBeginning with fiscal year 2021, the Secretary shall reserve 2 percent of the aggregate amount appropriated to carry out this subsection in each fiscal year for payments to the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands (in this paragraph referred to as the territories). (B)AllotmentsThe amount reserved under subparagraph (A) for a fiscal year shall be allotted among the territories in amounts that bear the same proportion to the amount so reserved as the amount of the payment made to each such territory for the most recently preceding fiscal year to carry out the Child Care and Development Block Grant Act of 1990 bears to the total amount paid to all such territories for such purpose for that fiscal year.(C)Other rules(i)No matching requirementNo cash or in-kind matching requirement shall apply to the amounts provided to the territories under this paragraph for any fiscal year.(ii)Redistribution of unused fundsSubparagraph (D) of paragraph (2) shall apply to the amounts allotted to the territories under this paragraph for a fiscal year in the same manner as that subparagraph applies to amounts allotted to the 50 States and the District of Columbia for a fiscal year under paragraph (2)(B), except that, the second sentence of clause (i) of such subparagraph shall not apply and the amounts allotted to the territories that are available for redistribution for a fiscal year shall be redistributed to each territory that applies for such amounts, to the extent the Secretary determines that the territory will be able to use such additional amounts to provide child care assistance, in an amount that bears the same proportion to the amount so available for redistribution as the amount allotted to the territory for the fiscal year bears to the total amount allotted to all the territories receiving redistributed funds under this paragraph for the fiscal year.(iii)Use of funds; application of Child Care and Development Block Grant Act of 1990Except as provided in clause (iv), subsections (b) and (c) apply to amounts provided to a territory under this paragraph for a fiscal year in the same manner as such subsections apply to amounts provided to a State under this subsection for the fiscal year.(iv)ExceptionParagraph (2) of subsection (b) shall not apply to the amounts provided to any territory under this paragraph for any fiscal year..(2)Disregard from limitation on total payments to territoriesSection 1108(a)(2) of the Social Security Act (42 U.S.C. 1308(a)(2)) is amended by inserting 418(a)(5), after 413(f).(c)Payments To benefit Indian childrenParagraph (4) of section 418(a) of such Act (42 U.S.C. 618(a)(4)) is amended to read as follows: (4)Indian tribes(A)In generalThe Secretary shall reserve not less than 3 percent of the aggregate amount appropriated to carry out this subsection in each fiscal year for payments to Indian tribes and tribal organizations.(B)Redistribution of unused fundsThe Secretary shall determine an appropriate procedure for redistributing payments made to Indian tribes and tribal organizations under this paragraph for a fiscal year which the Secretary determines will not be used during the period in which such payments are available to be obligated to each Indian tribe and tribal organization that applies for such amounts, to the extent the Secretary determines that the Indian tribe or tribal organization will be able to use such additional amounts to provide child care assistance..(d)Reservation of funds for technical assistance and evaluationSection 418(a) of such Act (42 U.S.C. 618(a)), as amended by subsection (b)(1), is amended by inserting after paragraph (5), the following:(6)Technical assistanceBeginning with fiscal year 2021, the Secretary shall reserve up to 1/2 of 1 percent of the aggregate amount appropriated to carry out this subsection in each fiscal year to support technical assistance and dissemination activities under paragraphs (3) and (4) of section 658I(a) of the Child Care and Development Block Grant Act of 1990.(7)Research, demonstration, and evaluationBeginning with fiscal year 2021, the Secretary may reserve 1/2 of 1 percent of the of the aggregate amount appropriated to carry out this subsection in each fiscal year to conduct research and demonstration activities, as well as periodic external, independent evaluations of the impact of the Child Care and Development Block Grant program established under subchapter C of chapter 8 of title VI of the Omnibus Budget Reconciliation Act of 1981 (Public Law 97–35), as carried out under this subsection and under such subchapter, on increasing access to child care services and improving the safety and quality of child care services, using scientifically valid research methodologies, and to disseminate the key findings of those evaluations widely and on a timely basis..(e)Removal of restriction on application of updated FMAPSection 418(a)(2)(C) of such Act (42 U.S.C. 618(a)(2)(C)) is amended by striking , as such section was in effect on September 30, 1995.(f)Technical and conforming amendmentsSection 418(a) of such Act (42 U.S.C. 618(a)) is amended—(1)in paragraph (2)(A), by striking reservation described in paragraph (4) and inserting reservations described in paragraphs (4), (5), (6), and (7); and(2)in paragraph (8), (as redesignated by subsection (b)(1)(A)), by inserting (as in effect before June 30, 2003) after section 403(a)(1)(D).3.Pandemic child care assistance grants(a)In generalSection 418 of the Social Security Act (42 U.S.C. 618) is amended by adding at the end the following:(e)Pandemic child care assistance grants(1)In generalExcept as otherwise provided in this subsection, the preceding provisions of this section shall not apply to this subsection.(2)Appropriations(A)GrantsFor pandemic child care assistance grants under this subsection, there are appropriated $10,000,000,000 for fiscal year 2021. (B)Administrative expenses; technical assistanceFor administrative expenses of the Secretary in administering this subsection, and for providing technical assistance to States and Indian tribes and tribal organizations with respect to the pandemic child care assistance grants authorized under this subsection, there are appropriated $50,000,000 for the period of fiscal years 2021 through 2022. (3)Entitlement to grants(A)In generalEach State and each Indian tribe and tribal organization that received a payment under subsection (a)(4) for fiscal year 2021, shall be entitled to be paid a pandemic child care assistance grant under this subsection for fiscal year 2021 from the amount appropriated under paragraph (2) for fiscal year 2021.(B)AllotmentsFrom the amount appropriated under paragraph (2) for fiscal year 2021, the Secretary shall make the following allotments:(i)Indian tribesAn amount equal to 2 percent of the amount so appropriated shall be reserved to pay pandemic child care assistance grants for fiscal year 2021 under this subsection to Indian tribes and tribal organizations that received a payment under subsection (a)(4) for fiscal year 2021 in amounts that bear the same proportion to the amount so reserved as the amount of the payment made to each such Indian tribe and tribal organization under subsection (a)(4) for fiscal year 2021 bears to the total amount reserved for such payments under subsection (a)(4) for fiscal year 2021.(ii)TerritoriesAn amount equal to 2 percent of the amount so appropriated shall be reserved to pay pandemic child care assistance grants for fiscal year 2021 under this subsection to each State that is a territory specified in paragraph (7)(G)(ii) in amounts that bear the same proportion to the amount so reserved as the amount of the payment made to the territory under subsection (a)(5) for fiscal year 2021 bears to the total amount reserved for such payments under subsection (a)(5) for fiscal year 2021.(iii)50 States and the District of ColumbiaThe amount appropriated under paragraph (2) that remains after the application of clauses (i) and (ii) shall be used to pay pandemic child care assistance grants for fiscal year 2021 under this subsection to each State that is one of the 50 States or the District of Columbia in amounts that bears the same proportion to the amount so remaining as the amount of the allotment determined for the State or District under subsection (a)(2)(B) for fiscal year 2021 bears to the total amount available for such allotments under subsection (a)(2)(A) for fiscal year 2021. (4)Other funding and payment rules(A)Payment deadlineThe Secretary shall make quarterly payments to each State, Indian tribe, and tribal organization from the pandemic child care assistance grants determined for the State, Indian tribe, or tribal organization under paragraph (3)(B) for fiscal year 2021.(B)No matching requirementNeither subparagraph (C) of subsection (a)(2) nor any other cash or in-kind matching requirement shall apply to the pandemic child care assistance grants paid under this subsection.(C)Maintenance of effortFunds from a pandemic child care assistance grant paid under this subsection must be used to supplement, not supplant State and Tribal general revenue funds for child care assistance for low-income families.(D)Period for availabilityThe period in which the funds from a pandemic child care assistance grant paid under this subsection to a State, Indian tribe, or tribal organization are available for expenditure is the same period that would apply if the funds were considered amounts allotted to one of the 50 States or the District of Columbia under subsection (a)(2)(B) for fiscal year 2021, payments made to a territory under subsection (a)(5) for such fiscal year, or payments made to Indian tribes and tribal organizations under subsection (a)(4) for such fiscal year. (E)Redistribution of unused fundsThe determination as to whether funds from a pandemic child care assistance grant paid to the lead agency of a State, Indian tribe, or tribal organizations under this subsection will not be used during the period in which such funds are available for expenditure, and the procedure for redistributing all such funds, shall be made in the same manner as such determination and redistribution would be made if the funds were considered amounts allotted to one of the 50 States or the District of Columbia under subsection (a)(2)(B) for fiscal year 2021, payments made to a territory under subsection (a)(5) for such fiscal year, or payments made to Indian tribes and tribal organizations under subsection (a)(4) for such fiscal year.(5)Use of funds(A)In generalSubject to subparagraphs (B) and (C), pandemic child care assistance grant funds may be used for any purpose for which funds made available under the heading relating to payments to States for the Child Care and Development Block Grant in title VIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) may be used.(B)PriorityIf a lead agency chooses to make subgrants from the pandemic child care assistance grant funds paid under this subsection, the lead agency shall give priority to funding child care services that—(i)are provided during nontraditional hours;(ii)serve dual language learners, children with disabilities, children experiencing homelessness, children in foster care, children from low-income families, or infants and toddlers;(iii)serve a high proportion of children whose families are eligible for subsidies under the Child Care and Development Block Grant Act of 1990 for the child care; or(iv)operate in communities, including rural communities, with a low supply of child care. (C)Other provisions(i)Administration through the Child Care and Development Block Grant Act of 1990Except to the extent otherwise provided in this subsection, subsection (c) shall apply to the pandemic child care assistance grants paid under this subsection in the same manner as that subsection applies to amounts paid under subsection (a).(ii)Application of CARES Act funding requirements(I)In generalExcept to the extent otherwise provided in this subsection, the requirements that apply to the payments to States for the Child Care and Development Block Grant in title VIII of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) shall apply in the same manner to the pandemic child care assistance grants paid under this subsection. (II)Nonapplication of obligation periodThe 3-fiscal year period authorized for obligation of payments to States for the Child Care and Development Block Grant under Public Law 116–136 shall not apply to the pandemic child care assistance grants paid under this subsection.(III)Extension of eligibility authorityThe lead agency of a State, Indian tribe, and tribal organization is authorized to use pandemic child care assistance grant funds to provide child care assistance to any worker included in the definition of essential worker under paragraph (7)(D) without regard to the income eligibility requirements of section 658P(4) of the Child Care and Development Block Grant Act of 1990.(6)Reports(A)Planned use of fundsNot later than 90 days after the date of enactment of this subsection, the lead agency of each State, Indian tribe, and tribal organization to be paid a pandemic child care assistance grant under this subsection shall submit to the Secretary a report, in such manner as the Secretary may require, describing how the grant funds will be spent. Any State, Indian tribe, or tribal organization shall be held harmless in the event the lead agency of the State, Indian tribe, or tribal organization, despite good faith efforts, is unable to submit such report by such deadline. (B)Final reportNot later than December 31, 2022, the lead agency of each State, Indian tribe, and tribal organization paid a pandemic child care assistance grant under this subsection shall submit to the Secretary a final report, in such manner as the Secretary may require, describing how the lead agency spent the pandemic child care assistance grant. Each such report shall include data—(i)specifying how the grant funds were spent to address needs in relation to the COVID–19 public health emergency;(ii)specifying the number and type of eligible child care providers assisted using grant funds; and(iii)specifying the average income level of the families assisted using grant funds. (C)Submission to CongressNot later than—(i)180 days after the date of enactment of this subsection, the Secretary shall submit to the appropriate committees of Congress a report summarizing the reports submitted under subparagraph (A); and(ii)April 30, 2024, the Secretary shall submit to the appropriate committees of Congress a report summarizing the final reports submitted under subparagraph (B).(D)Continued application of CCDBG reporting requirementsThe reports required under this paragraph are in addition to, and shall not affect, reporting requirements imposed under the Child Care and Development Block Grant Act of 1990, including to the extent information included in a report submitted under this paragraph also is required to be included in a report submitted under that Act, as appropriate.(E)Public availabilityEach lead agency submitting a report under this paragraph shall make each such report publicly available concurrent with the submission of the report to the Secretary (or as soon as practicable after submitting the report).(7)DefinitionsIn this subsection:(A)Appropriate committees of congressThe term appropriate committees of Congress means the Committee on Appropriations, the Committee on Ways and Means, and the Committee on Education and Labor of the House of Representatives and the Committee on Appropriations, the Committee on Finance, and the Committee on Health, Education, Labor, and Pensions of the Senate.(B)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus and includes any renewal of such declaration pursuant to such section 319 and any State or local governmental declaration of an emergency in response to the coronavirus (COVID–19). (C)Eligible child care provider definedThe term eligible child care provider has the meaning given that term in section 658P(6) of the Child Care and Development Block Grant Act of 1990, and includes a provider described in that section without regard to whether the provider received assistance under that Act prior to the COVID–19 public health emergency as a result of the coronavirus. (D)Essential worker definedThe term essential worker means—(i)a health sector employee;(ii)an emergency responder;(iii)a sanitation worker; (iv)a member of the child care workforce; (v)a member of the child welfare workforce;(vi)a member of the domestic violence prevention workforce;(vii)a member of the prevention services workforce;(viii)a worker at a business which a State or local government official has determined must remain open to serve the public during the COVID–19 public health emergency; and(ix)any other worker who cannot telework, and whom a State or local government official deems to be essential during the COVID–19 public health emergency. (E)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given those terms in section 419(4).(F)Lead agencyThe term lead agency has the meaning given that term in section 658P(9) of the Child Care and Development Block Grant Act of 1990.(G)State(i)In generalThe term State means the 50 States and the District of Columbia.(ii)TerritoriesSuch term includes the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands..(b)Disregard from limitation on total payments to territoriesSection 1108(a)(2) of the Social Security Act (42 U.S.C. 1308(a)(2)), as amended by section 2(b)(2), is amended by inserting 418(e), after 418(a)(5),. 4.Grants to improve the child care supply, quality, and affordability in areas of particular need(a)In generalSection 418 of the Social Security Act (42 U.S.C. 618), as amended by section 3(a), is amended by adding at the end the following: (f)Grants To improve the child care supply, quality, and affordability in areas of particular need(1)In generalExcept as otherwise provided in this subsection, the preceding provisions of this section shall not apply to this subsection.(2)Appropriations(A)In generalFor grants under this subsection to improve the supply, quality, and affordability of child care in areas of particular need, there are appropriated $15,000,000,000 for fiscal year 2022. (B)ReservationsOf the amount appropriated under subparagraph (A) for fiscal year 2022, the Secretary shall reserve—(i)up to ½ of 1 percent of such amount to support technical assistance and dissemination activities related to improving the supply, quality, and affordability of child care, including in areas of particular need, under paragraphs (3) and (4), respectively, of section 658I(a) of the Child Care and Development Block Grant Act of 1990; and (ii)½ of 1 percent of such amount to carry out the evaluation required under paragraph (8).(C)Administrative expenses; technical assistanceFor administrative expenses of the Secretary in administering this subsection, and for providing technical assistance to States and Indian tribes and tribal organizations with respect to the grants authorized under this subsection, there are appropriated $75,000,000 for the period of fiscal years 2021 through 2026. (3)Entitlement to grants(A)In generalEach State with an approved planned use of grants funds under paragraph (4), and each Indian tribe and tribal organization that received a payment under subsection (a)(4) for fiscal year 2022 with an approved planned use of grant funds under paragraph (4), shall be entitled to be paid a grant under this subsection for fiscal year 2022 from the amount appropriated under subparagraph (A) of paragraph (2) for fiscal year 2022 that remains available after application of the reservations made for the fiscal year under subparagraph (B) of that paragraph. (B)Indian tribesThe Secretary shall reserve an amount equal to 2 percent of the amount so remaining to pay grants for fiscal year 2022 under this subsection to Indian tribes and tribal organizations that received a payment under subsection (a)(4) for fiscal year 2022, in amounts that bear the same proportion to the amount so reserved as the amount of the payment made to each such Indian tribe and tribal organization under subsection (a)(4) for fiscal year 2022 bears to the total amount paid under that subsection for such fiscal year. (C)TerritoriesThe Secretary shall reserve an amount equal to 2 percent of the amount so remaining to pay grants for fiscal year 2022 under this subsection to each State that is a territory specified in subsection (e)(7)(G)(ii) in amounts that bear the same proportion to the amount so reserved as the amount of the payment made to each such territory under subsection (e)(3)(B)(ii) for fiscal year 2022 bears to the total amount paid to all such territories under that subsection for such fiscal year.(D)50 States and the District of ColumbiaThe Secretary shall use the amount that remains after the application of subparagraphs (B) and (C) to pay grants for fiscal year 2022 under this subsection to each of the 50 States and the District of Columbia in amounts that bear the same proportion to the amount so remaining as the amount of the payment made to each such State and District under subsection (e)(3)(B)(iii) for fiscal year 2022 bears to the total amount paid to all of the 50 States and the District of Columbia under that subsection for such fiscal year. (4)Incorporation into CCDBG plan(A)ContentsIn order to be paid a grant under this subsection for fiscal year 2022, the lead agency of a State, Indian tribe, or tribal organization shall submit to the Secretary, as part of the initial submission of the Child Care and Development Block Grant plan for the period that includes fiscal year 2022, or as an amendment to that plan, a description of the planned use of grant funds that—(i)describes the demographic, economic, and other data and criteria the lead agency proposes to use to determine whether an area is in particular need of child care;(ii)identifies specific areas determined to be in particular need of child care, where such areas are located, the size and scope of such areas, and the age groups of children in need of child care in such areas; (iii)outlines how the lead agency proposes to use the grant funds to increase the child care supply, quality, and affordability for all families, including families who are eligible for subsidies under the Child Care and Development Block Grant Act of 1990, in the areas determined to be in particular need of child care through activities such as— (I)contracting with child care providers to pay for specified numbers of child care slots (including slots in family child care homes); (II)establishing or expanding the operation of community or neighborhood-based family child care network;(III)furnishing child care providers with start-up funding, technical assistance, and support for improving business practices;(IV)recruiting child care providers and staff;(V)supporting the training and professional development of the child care workforce; (VI)establishing or increasing payment rates based on cost of care model; or(VII)subject to subparagraph (C), providing financial support (without regard to limitations on expenditures imposed under section 658F(b) of the Child Care and Development Block Grant Act of 1990) for projects involving the purchase or improvement of land, a major renovation, repurposing facilities, the purchase, construction, or permanent improvement of any building or facility, including minor remodeling and for upgrading child care facilities to assure that providers meet State and local child care standards, including applicable health and safety requirements; and (iv)contains such other information as the Secretary may require.(B)ApprovalThe Secretary shall approve a description of the planned use of grant funds that contains the information required under subparagraph (A), and, with respect to the proposed criteria required under subparagraph (A)(i), shall accept any reasonable criteria that are based on internal analyses or analyses by organizations with experience in evaluating research on various approaches to identifying areas in particular need of child care.(C)Special rules(i)In generalThe Secretary shall develop parameters on the use of funds from an allotment paid under this subsection for projects described in subparagraph (A)(iii)(VII). (ii)RequirementThe parameters developed under clause (i) shall provide that, in the case of funds from an allotment paid under this subsection that are used for projects described in subparagraph (A)(iii)(VII)—(I)for such projects involving a privately owned family child care home, the Secretary shall not retain any Federal interest; and (II)for all other such projects, the Secretary shall not retain a Federal interest after a period of 10 years.(5)Other funding and payment rules(A)Approval and payment deadlineThe Secretary shall make quarterly payments to the lead agency of each State, Indian tribe, and tribal organization with a planned use of funds submission approved under paragraph (4) from the grant determined for the State, Indian tribe, or tribal organization under paragraph (3) for fiscal year 2022.(B)No matching requirementNeither subparagraph (C) of subsection (a)(2) nor any other cash or in-kind matching requirement shall apply to the grants paid under this subsection.(C)Maintenance of effortFunds from a grant paid under this subsection must be used to supplement, not supplant State and Tribal general revenue funds for child care assistance for low-income families. (D)Period for availability(i)In generalExcept as provided in clause (ii), the period in which the funds from grants paid under this subsection to a State, Indian tribe, or tribal organization are available for expenditure is the same period that would apply if the funds were considered amounts allotted to one of the 50 States or the District of Columbia under subsection (a)(2)(B) for fiscal year 2022, payments made to a territory under subsection (a)(5) for such fiscal year, or payments made to Indian tribes and tribal organizations under subsection (a)(4) for such fiscal year. (ii)Extension of availability of funds used for certain projectsIf funds from a grant paid under this subsection are used to provide financial support for a project described in paragraph (4)(A)(iii)(VII), the funds shall remain available for expenditure by the lead agency of a State, Indian tribe, or tribal organization through September 30, 2026. (E)Redistribution of unused fundsSubject to subparagraph (D)(ii), the determination as to whether funds from a grant paid to the lead agency of a State, Indian tribe, or tribal organizations under this subsection will not be used during the period in which such funds are available for expenditure, and the procedure for redistributing all such funds, shall be made in the same manner as such determination and redistribution would be made if the funds were considered amounts allotted to one of the 50 States or the District of Columbia under subsection (a)(2)(B) for fiscal year 2022, payments made to a territory under subsection (a)(5) for such fiscal year, or payments made to Indian tribes and tribal organizations under subsection (a)(4) for such fiscal year. (6)Use of funds(A)In generalTo the extent permitted under section 658G(b) of the Child Care and Development Block Grant Act of 1990 and the approved planned use of funds submission of the lead agency of a State, Indian tribe, or tribal organization under paragraph (4), each such lead agency shall use funds from a grant paid under this subsection to increase the supply, quality, and affordability of child care in areas determined to be in particular need of child care (with activities provided directly, or through grants or contracts with local child care resource and referral organizations or other appropriate entities). Activities carried out with such funds shall be—(i)designed to improve the quality of child care services and increase parental options for, and access to, high-quality child care, especially in areas of concentrated poverty; and (ii)in alignment with the most recent Statewide assessment of the State’s needs to carry out such services and care. (B)PriorityIf a lead agency chooses to make subgrants from the funds paid under this subsection, each such lead agency shall give priority to funding child care services that—(i)are provided during nontraditional hours;(ii)serve dual language learners, children with disabilities, children experiencing homelessness, children in foster care, children from low-income families, or infants and toddlers;(iii)serve a high proportion of children whose families are eligible for subsidies under the Child Care and Development Block Grant Act of 1990 for the child care; or(iv)operate in communities, including rural communities, with a low supply of child care. (C)Administrative costsFund from a grant paid under this subsection may be used for administrative costs, not to exceed—(i)5 percent of such funds in the case of a grant paid to the lead agency of a State; and (ii)15 percent of such funds in the case of a grant paid to the lead agency of an Indian tribe or tribal organization.(D)Administration through the Child Care and Development Block Grant Act of 1990(i)In generalExcept as provided in clause (ii) or to the extent otherwise provided in this subsection, subsection (c) shall apply to the grants paid under this subsection in the same manner as that subsection applies to amounts paid under subsection (a).(ii)Nonapplication of certain use of funds requirementsThe requirements of subparagraphs (D) and (E) of section 658E(c)(3) of the Child Care and Development Block Grant Act of 1990 shall not apply to the grants paid under this subsection.(7)Reports(A)In generalThe lead agency of each State, Indian tribe, and tribal organization paid a grant under this subsection shall submit to the Secretary a final report, in such manner as the Secretary may require, describing how the lead agency spent the grant. The report shall be submitted not later than December 31, 2024. (B)ContentThe report shall include data that—(i)describes the impact of such expenditures on the supply of child care in the areas determined to be in particular need of child care by the lead agency, including with respect to the pre-grant award and post-grant award assessment of the number of Child Care and Development Block Grant-eligible child care slots available in such areas and the pre-grant award and post-grant award assessment of the number of regulated and unregulated or exempt care providers in such areas;(ii)details whether funds were used for projects described in paragraph (4)(A)(iii)(VII) and the status of such projects, including if they are ongoing at the time of reporting; and (iii)to the extent lead agencies at their discretion have such data available, describes the impact of such expenditures on the supply, quality, and affordability of child care in the areas determined to be in particular need of child care by the lead agency, and on the extent to which areas in which such funds were used experienced outcomes that reduced the conditions in such areas which factored into such determination.(C)Submission to CongressNot later than April 30, 2025, the Secretary shall submit to the appropriate committees of Congress a report summarizing the reports submitted under subparagraph (A). (D)Continued application of CCDBG reporting requirementsThe reports required under this paragraph are in addition to, and shall not affect, reporting requirements imposed under the Child Care and Development Block Grant Act of 1990, including to the extent information included in a report submitted under this paragraph also is required to be included in a report submitted under that Act. (8)Evaluation(A)In generalFrom a geographically diverse selection of the lead agencies paid a grant under this subsection that includes representation of States, territories specified in subsection (e)(7)(G)(ii), and Indian tribes and tribal organizations, the Secretary shall evaluate the impact of the activities carried out by such lead agencies with respect to improving the supply, quality, and affordability of child care in the areas determined to be in particular need of child care by such lead agencies.(B)Quality assessmentIn evaluating the extent to which there are improvements in the quality of child care in the areas determined to be in particular need of child care, the Secretary shall focus on at least five of the following areas:(i)Ratios of staff to children.(ii)Age-appropriate curriculum.(iii)Approaches to instruction.(iv)Relationship quality between children and staff.(v)Children’s learning and development.(vi)Physical environment quality and ability to protect children and staff from illness and injury.(vii)Credentials, experience and specialized training of staff.(viii)Opportunities for staff professional development.(ix)Ability to foster relationships with families and communities.(x)Leadership and management capacity.(xi)Creating a stable work environment for staff retention.(C)ReportNot later than September 30, 2025, the Secretary shall a report to Congress on the results of the evaluation conducted under this paragraph.(9)DefinitionsIn this subsection, the terms appropriate committees of Congress, Indian tribe, lead agency, tribal organization, and State have the meanings given those terms in subsection (e)(7)..(b)Disregard from limitation on total payments to territoriesSection 1108(a)(2) of the Social Security Act (42 U.S.C. 1308(a)(2)), as amended by section 3(b), is amended by inserting 418(f), after 418(e),. 